                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

JAMES ALEXANDER LOGAN,

                Plaintiff,

v.                                         Case No. 3:17-cv-765-J-39PDB

M.C. CLEMMONS et al.,

               Defendants.
_______________________________

                                   ORDER
     Before   the   Court   is   Plaintiff’s   Motion   titled   “Judicial

Notice for Judicial Action” (Doc. 56; Motion). Plaintiff requests

that the Court enter a restraining order against non-Defendant

officers. Motion at 1, 3. Plaintiff asserts Defendants “are using

other correctional officers . . . to retaliate[] against [him] by

way of falsifying [disciplinary reports].” Id. at 1. He contends

non-Defendant correctional officers have been sexually harassing

and verbally threatening him, and his life is in danger. Id. at 1-

2, 4.1 He states the Warden fails to take corrective action, and

the “Inspector General is also down with cover up for the[]

officers.” Id. at 3-4. Plaintiff does not explain Defendants’

alleged roles in the retaliatory conduct.



1 In light of Plaintiff’s assertions, the Clerk of Court sent a
copy of Plaintiff’s Motion and the Amended Standing Order (Doc.
57) that is entered when an inmate makes a claim of suicidal intent
or other imminent physical harm, to the Inspector General and to
the Warden of Suwannee Correctional Institution.
     Injunctive    relief,    whether       in   the   form    of    a    temporary

restraining   order    or     a   preliminary          injunction,          “is    an

‘extraordinary and drastic remedy,’ and [the movant] bears the

‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc., 840 F.3d

1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d

1163, 1176 (11th Cir. 2000)). To obtain injunctive relief, a movant

must demonstrate the following four elements:

           (1) a substantial likelihood of success on the
           merits; (2) that irreparable injury will be
           suffered if the relief is not granted; (3)
           that the threatened injury outweighs the harm
           the relief would inflict on the non-movant;
           and (4) that entry of the relief would serve
           the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

Cir. 2005). A request for injunctive relief is properly denied

when the movant seeks relief with respect to claims outside those

raised in the operative complaint. See Kaimowitz v. Orlando, Fla.,

122 F.3d 41, 43 (11th Cir. 1997), opinion amended on reh’g, 131

F.3d 950 (11th Cir. 1997) (“A district court should not issue an

injunction when the injunction in question is not of the same

character, and deals with a matter lying wholly outside the issues

in the suit.”).

     The Court is of the opinion that injunctive relief is not

warranted. First, Plaintiff improperly seeks injunctive relief

against individuals who are not Defendants in this action, for

matters   “lying   wholly    outside       the   issues   in   the       suit.”   See

                                       2
Kaimowitz, 122 F.3d at 43 (holding the district court did not err

in denying a motion for preliminary injunction that sought relief

on a claim not raised in the pleadings). Second, Plaintiff’s

request does not comply with this Court’s Local Rules, which

require that a motion for injunctive relief (1) be supported by a

verified complaint or affidavits showing the movant is threatened

with irreparable injury; (2) describe precisely the conduct sought

to be enjoined; and (3) include a supporting memorandum of law.

See Rules 4.05(b)(1)-(4), 4.06, Local Rules of the United States

District Court for the Middle District of Florida.

     Accordingly,   Plaintiff’s   Motion   is   DENIED.   If   Plaintiff

believes he has suffered new constitutional violations at the hands

of other officers who are not parties to this action, he may

initiate a new civil rights case by filing a new complaint.

     DONE AND ORDERED at Jacksonville, Florida, this 14th day of

June, 2019.




Jax-6
c:
James Alexander Logan
Counsel of Record


                                  3
